                    IN THE UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                          )
                                                         )
 v.                                                      )               Case No. 2:20-CR-65
                                                         )
 EMORY Q. JACKSON.                                       )

      THIRD JOINT NOTICE REGARDING OUTSTANDING EVIDENTIARY ISSUES

         After conferring further regarding the various evidentiary issues, the government and

 Defendant, by and through the undersigned counsel, with reference to paragraph 6 of their Second

 Joint Notice Regarding Outstanding Evidentiary Issues, hereby memorialize their agreement

 regarding the MP4 video file provided in discovery entitled “ch03_20200807112512.” Said video

 file contains an interview of Defendant by Officer Jeff Legault of the Johnson City Police

 Department at police headquarters on August 7, 2020, and the interview is located at 34:34-48:20

 of the video. The parties have previously agreed that, for use at trial, the government will delete from

 the video everything prior to 34:34 and everything after 48:20 (Doc. 65, Second Joint Notice

 Regarding Outstanding Evidentiary Issues, pp. 2-3, ¶6). The parties further agree that, for use at trial,

 the video will be further edited by the government as follows:

         1. 35:15-35:18 - The government shall edit said portion of the video so as to mute the audio.

         2. 40:45-41:18 - Said portion of the video shall be completely deleted by the government.

         3. 41:50-43:50 - Said portion of the video shall be completely deleted by the government.

         4. 44:18-47:44 - Said portion of the video shall be completely deleted by the government.

         5. 48:09-end - Said portion of the video shall be completely deleted by the government.

         Respectfully submitted this the 2nd day of Mach, 2021.




Case 2:20-cr-00065-JRG-CRW Document 68 Filed 03/02/21 Page 1 of 2 PageID #: 245
                                          J. DOUGLAS OVERBEY,
                                          United States Attorney


                                          By: s/KATERI L. DAHL
                                          _______________________________________
                                          KATERI L. DAHL
                                          Special Assistant U.S. Attorney
                                          D.C. BAR #: 888241224
                                          220 West Depot Street, Ste. 423
                                          Greeneville, TN 37743
                                          kat.dahl@usdoj.gov
                                          (423) 639-6759


                                          s/J. RUSSELL PRYOR
                                          _______________________________________
                                          J. RUSSELL PRYOR,
                                          Attorney for Defendant
                                          B.P.R. #: 018188
                                          206 South Irish Street
                                          Greeneville, TN 37743
                                          jrussellpryor@comcast.net
                                          (423) 639-0255




Case 2:20-cr-00065-JRG-CRW Document 68 Filed 03/02/21 Page 2 of 2 PageID #: 246
